J-S19017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.M.D.M., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: T.M., MOTHER                    :   No. 3462 EDA 2019


              Appeal from the Decree Entered November 5, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000788-2019


    IN THE INTEREST OF: A.A.D.M., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: T.M., MOTHER                    :   No. 3463 EDA 2019

              Appeal from the Decree Entered November 5, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000789-2019

BEFORE: BOWES, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY McCAFFERY, J.:                                FILED MAY 01, 2020

        T.M. (Mother) appeals from the decrees entered in the Philadelphia

Court of Common Pleas, Juvenile Division, granting the petition of the

Philadelphia Department of Human Services (DHS) to terminate involuntarily

Mother’s parental rights to her minor daughters, A.M.D.M. and A.A.D.M. (the

Children), pursuant to subsections 2511(a)(1), (2), (5), (8), and (b) of the

Adoption Act.1       Additionally, Mother’s counsel, Emily Cherniak, Esquire

____________________________________________


1 23 Pa.C.S. §§ 2101-2938. By separate decree the same day, the trial
court involuntarily terminated the parental rights of the Children’s unknown
(Footnote Continued Next Page)
J-S19017-20


(Counsel), has filed with this Court a motion for leave to withdraw as

counsel and a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), and In re V.E.,

611 A.2d 1267 (Pa. Super. 1992) (extending Anders briefing criteria to

appeals by indigent parents represented by court-appointed counsel in

involuntary termination matters). We grant Counsel leave to withdraw and

affirm.

      A.M.D.M. and A.A.D.M., twin girls, were born in November of 2018 to

Mother and an unknown father. N.T. at 29, 67. DHS obtained an order of

protective custody for both children on November 8, 2018, as they were

born with marijuana in their systems, and because Mother had open

dependency cases with three older children. Id. at 7-8. Ta’Neesha Coker,

Community Umbrella Agency (CUA) case manager, was involved with Mother

and her older children since January 2016.      Id. at 8.   The Children were

placed in a foster home with their older sibling, S.M., and have been in that

home all of their lives. Id. at 23.

      DHS filed dependency petitions as to the Children and, following a

hearing, the trial court adjudicated the Children dependent on December 21,

2018. DHS Ex. 6. On that same day, an aggravated circumstances order

(Footnote Continued) _______________________

father (Father). According to the trial court, Father, still unknown, has not
appealed from that decree. Trial Ct. Op., 1/9/20, at 1 n.2; N.T., 11/5/19, at
29, 67.



                                          -2-
J-S19017-20


was entered as to Mother, due to the fact that Mother’s parental rights to

S.M. had been terminated involuntarily on January 23, 2018.      DHS Ex. 7;

see also N.T. at 27.

     Mother was offered twice weekly supervised visitation.       Orders of

Adjudication, 12/21/18, at 2. Mother was referred to the Clinical Evaluation

Unit (CEU) for a drug screen, drug assessment, and three random drug

screens. See Orders of Adjudication, 12/21/18, at 2; N.T. at 15-18. Mother

was also referred to the Behavioral Health System (BHS) for a consultation

and/or evaluation.     N.T. at 16-17.   According to Ms. Coker, Mother never

completed the behavioral health evaluation; although three separate

appointments were made, Mother did not attend. Id. at 17. Mother never

attended her January 17, 2019 CEU assessment. Id. at 29.

     A permanency review hearing was held on March 25, 2019. At that

time, Mother’s visitation remained twice weekly. Permanency Review Order,

3/26/19, at 1.       She was again referred to the CEU for screening,

assessment, and random drug screens, and to BHS for consultation and/or

evaluation. Id. at 1-2; see also N.T. at 22. Mother had attended Dunbar

for mental health and counseling, but Dunbar did not release her treatment

plan. Permanency Review Order, 3/26/19, at 2.        Mother claimed that she

used medical marijuana due to multiple sclerosis (MS), but she did not

provide documentation for medical marijuana usage, despite repeated

directives to do so. N.T. at 15-16. A Single Case Plan (SCP) was created for


                                        -3-
J-S19017-20


Mother on March 26, 2019. Id. at 9-10. Ms. Coker testified that Mother’s

goals were “[v]isitation, mental health, drug and alcohol, stabilization of the

home, [and] employment.” Id. at 9. CUA caseworkers reviewed the plan

with Mother, and Mother signed the plan. Id. at 11.

        A permanency review hearing was held on May 31, 2019. Mother had

shown minimal compliance with the permanency plan. Permanency Review

Order, 5/31/19, at 1. Mother’s visitation was reduced to weekly supervised

visits, and she was ordered to have a forthwith drug screen and assessment

at Dunbar and provide that assessment to CUA.        Id. at 1-2.   Mother was

discharged from Dunbar in May 2019 due to her poor attendance and was

not allowed to re-engage with Dunbar due to her prior non-compliance. N.T.

at 18-19.

        On July 22, 2019, an SCP meeting was held for the Children. Mother

did not attend this meeting, and the plan was created on July 26, 2019.2

N.T. at 13.       Mother’s parental objectives were to maintain a positive

relationship with the Children through regular visitation; maintain her utility

bills and suitable housing for the Children; stabilize her mental health, drug

and alcohol issues; comply with recommendations from the CEU; and




____________________________________________


2   Mother signed the single case plan objective on September 4, 2019.



                                           -4-
J-S19017-20


comply with the termination of parental rights of S.M.3 Id.; see also Pet.

Involuntary Termination, Ex. A.

        Mother did not attend the September 6, 2019 status review hearing.

See Pet. Involuntary Termination, Ex. A. Mother was again referred to the

CEU for random drug and alcohol screens. Id. Mother had not engaged in

any mental health services since her discharge from Dunbar in May 2019,

nor had she engaged in drug and alcohol treatment since December 2018.

N.T. at 18-19. Mother resided in a home, but the home did not have gas

service since July 2019.         Id. at 19.      Ms. Coker was not able to assess

Mother’s home for safety. Id. at 19-20. Mother reported that she had no

income at all and, although she spoke with caseworkers about applying for

supplemental security income (SSI), Mother never completed an application

for SSI. Id. at 20.

        In October 2019, Mother’s mental state appeared to decline. N.T. at

40, 48.     Mother exhibited odd behavior at visitation with the Children,

including barking like a dog, yelling in the parking lot, and speaking in

different accents to staff. Id. Mother’s appearance was disheveled. Id. at

40. Alexis Stackhouse, the CUA visitation specialist, was concerned for the

Children’s safety during Mother’s visitation at this time. Id. at 48.



____________________________________________


3   It is unclear, from the record, what “comply with the termination” means.



                                           -5-
J-S19017-20


     On October 21, 2019, DHS filed a petition seeking the involuntary

termination of Mother’s parental rights to the Children pursuant to 23

Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).   The trial court conducted a

termination hearing on November 5, 2019. At the hearing, DHS presented

the testimony of CUA case manager Coker; CUA visitation specialist

Stackhouse; and Julianne Anguera, CUA outcome specialist.           Margaret

Jefferson, Esquire, represented the Children and argued in favor of

termination. Mother, represented by Counsel, testified on her own behalf.

     Ms. Coker explained that Mother’s compliance with her SCP goals was

minimal:

     At this point in time, the only thing that [Mother] is consistently
     or moderately compliant on is her visitation. She’s not engaged
     in drug and alcohol.      She’s not engaged in mental health.
     She . . . doesn’t return for her assessments, or sometimes she
     doesn’t go to her forthwith. She doesn’t complete randoms.
     She’s currently not employed.

N.T. at 21. With regard to contacting Mother for drug screens, Ms. Coker

stated that Mother did not always have a working phone. Id. At the March

2019 court hearing, Mother was ordered to report to CEU for a forthwith

drug screen, but did not attend because “she said she had some kind of

medical emergency or something.” Id. at 22. Mother also never progressed

beyond supervised visits because

     she hasn’t been compliant with her single case goals. She hasn’t
     addressed her mental health. She hasn’t addressed her drug
     and alcohol, which were two [ ] of the main things that we would
     determine whether or not, you know, she’s stable enough to
     have unsupervised visits.

                                    -6-
J-S19017-20



Id. at 23.

      Ms. Coker testified about her observations of the Children interacting

with their foster mother:

      [The Children] definitely look to her as a mother-figure. They
      are very bonded with her. They — you know, if they fall or cry
      or they get upset, you know, they look to her to be nurtured or
      to care for. They’re doing very well in the home. They’re
      walking[ and] talking. They’re bonded with [their] biological
      siblings, as well as [foster mother’s] children who also are in the
      home.

Id. at 23-24. Ms. Coker testified that it was in the Children’s best interests

for Mother’s parental rights to be terminated because the Children had been

in care for a year; Mother was minimally compliant with her SCP goals and

objectives and did not have a safe home for the Children; and with the

agency “working with [Mother] since 2016, [Mother has never] been

compliant [with] any of her children.” Id. at 25-26. Ms. Coker also stated

the foster mother and her husband are the only parents the Children have

ever known. Id. at 31-32.

      Ms. Anguera, CUA outcome specialist, testified that she became

involved in this case in March 2019. N.T. at 38. Ms. Anguera attempted to

have bi-weekly contact with Mother to review her SCP goals and objectives.

Id. at 39. Mother never provided documentation of any drug and alcohol or

mental health services; information about her home, except that her gas

service had been turned off; or documentation of a medical reason for her

marijuana use.     Id. at 41-42.     Mother also never provided proof of

                                     -7-
J-S19017-20


employment nor discussed any plans to seek income. Id. Finally, Mother

never indicated trouble understanding her goals, which remained the same

throughout this case. Id. at 42.

       Ms. Anguera also testified that in October 2019, she noticed “a

decline” in Mother’s mental state, where Mother regularly talked “in different

voices/accents.” N.T. at 40. [A]t the end of September or October [2019],

it seemed that [it] was increasing.     Ms. Anguera stated that during one

visitation with the Children, she asked Mother how the visit was going,

Mother “mentioned that she was barking like a dog and proceeded to bark

like a dog.” Id. After that visit, Ms. Anguera found Mother’s “appearance

just seemed a bit more disheveled.” Id.

       Ms. Stackhouse testified that she supervised Mother’s visitation with

the Children since July 2019. N.T. at 46. From July to October, Mother’s

visitation was fairly normal and she attended the visits consistently. Id. at

36-37, 48.    Mother was able to change the Children’s diapers, feed them,

and engage in age-appropriate activities, such as finger play, singing songs,

and getting down to the Children’s eye level to play with toys with them.

Id. at 53-54. However, at the end of September, the quality of the visits

decreased as Mother’s mental state appeared to decline.        Id. at 48, 54.

Mother often needed to be redirected and at times she would attempt to

walk out of the room with the Children, yell in the parking lot, or bark like a

dog.   Id. at 46-47.   Mother ceased engaging in age-appropriate play with


                                     -8-
J-S19017-20


the Children and instead began to interact with them “as if they were

adults.”   Id. at 55.         Ms. Stackhouse observed Mother’s inappropriate

behavior towards CUA staff members, including Mother’s statement that

“she wanted to grab one . . . co-worker’s package [sic].” Id. at 52.

      Ms. Stackhouse had concerns for the Children’s safety as a result of

Mother’s behavior. Ms. Stackhouse described one incident where Mother put

the Children in a pack-and-play and tilted the pack-and-play toward her

while sitting on the floor:

      [The Children] kind of bumped into each other. And they were
      crying. They were already crying and frustrated. They had been
      there for a while. The transition with them coming in was kind
      of rough. The relationship between [Mother] and Foster Mom is
      kind of rocky. And the kids can sense that. So, all of those
      things going on and then them being there for the long period of
      time that they were there, Mom was kind of frustrated. The kids
      were frustrated. It was a — not a good visit that day.

Id. at 48, 50-51. When Ms. Stackhouse discussed the situation with Mother,

Mother “laughed and took one of the babies out of the pack[-]and[-]play and

left the other one in and asked me if I can pick the other child up that was in

the pack[-]and[-]play.” Id. at 48.

      Ms. Stackhouse testified that the Children cry when they arrive at

visits and have to leave their foster parents, but they are easily able to

separate from Mother and return to the foster parents after the visits end.

N.T. at 48-49. Mother does not bring anything to the visits, such as snacks

or toys, to engage with the Children.           Id. at 52.    Mother appears

overwhelmed dealing with both of the Children by herself, and brings her

                                       -9-
J-S19017-20


mother to help her.   Id. at 52.   Ms. Stackhouse did not believe that the

Children would suffer any significant harm if visitation with Mother ended.

Id. at 49.

      Mother testified that previously, she attended Dunbar twice weekly for

mental health services for two to three months. N.T. at 57-58. However,

after she missed several days of visits, she was not allowed to return. Id.

Mother claimed she missed these visits due to being hospitalized for a week,

and that she attempted to contact Dunbar to resume services, but was

refused. Id. at 58, 69. Mother stated she would like to find another mental

health service provider, but admitted she did not ask Ms. Coker to assist her

in doing so. Id. at 58. Mother admitted to past marijuana use, but stated

that she used marijuana to “calm down [her] nervous system.” Id. at 59-

60. Mother stated that she was diagnosed with MS in 2014, and that she

was unable to provide documentation regarding medical marijuana “until I

actually get the card.” Id. at 60, 68-69.

      Mother stated that she was not currently working, but was getting

some form of assistance, and food stamps. N.T. at 61. Mother was denied

Social Security benefits but stated that she was “definitely appealing.” Id.

at 61-62. Mother has lived in her current home all of her life, but admitted

there was no working gas service. Id. at 62. Mother did not have the $300

necessary to resume the gas service, and had not asked Ms. Coker for help

in obtaining financial assistance to do so. Id. Mother stated that she “had a


                                    - 10 -
J-S19017-20


new paper that [she] just received today that they might help” and believed

she could have the gas service turned on shortly. Id. at 62-63.

       Mother denied pulling the pack-and-play to the side.             N.T. at 63.

Mother stated that she brings little toys and “little doorknobs” for the

Children to play with during visitations. Id. at 64. Mother claimed that she

needed “a little more time,” approximately two and a half months, to “get

[her] life in order” and to receive her “disability check, if possible.” Id. at

65.    Mother stated she was able to manage the Children’s needs because

she had help. Id. When asked who would be helping her, Mother stated “I

have a person whose name is [S.W.].               And he helps me out on a regular

basis . . . and their dad will come through and help me[,] too. His name is

[D.]    I don’t remember his last name.               But he is available to come

definitely.”4 Id. at 65-66.

       By decrees      dated and entered November              5, 2019, the    court

involuntarily terminated Mother’s parental rights pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (5), (8), and (b).            On December 3, 2019, Mother filed a

timely, counseled notice of appeal.             Mother did not simultaneously file a

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) (requiring appellant to file statement with notice of appeal
____________________________________________


4The trial   court reiterated that Father had never been identified. N.T. at 67.
The court    stated Mother’s identification of D., last name unknown, as the
Children’s   father was a “last-minute attempt to delay permanency for [the]
Children.”    Id. at 68.



                                          - 11 -
J-S19017-20


when case involves children’s fast track appeal).    On December 16, 2019,

this Court ordered Counsel to file a Rule 1925 statement, and Counsel

complied on December 18th.

     In this Court, Counsel has filed an Anders brief and accompanying

petition to withdraw. “This Court must first pass upon counsel’s petition to

withdraw before reviewing the merits of the underlying issues presented by”

the appellant. Commonwealth v. Orellana, 86 A.3d 877, 879 (Pa. Super.

2014).

     Prior to withdrawing as counsel on direct appeal under Anders,
     counsel must file a brief that meets the requirements established
     by the Pennsylvania Supreme Court in Santiago[:]

          (1) provide a summary of the procedural history and
          facts, with citations to the record;

          (2) refer to anything in the record that counsel believes
          arguably supports the appeal;

          (3) set forth counsel’s conclusion that the appeal is
          frivolous; and

          (4) state counsel’s reasons for concluding that the
          appeal is frivolous.     Counsel should articulate the
          relevant facts of record, controlling case law, and/or
          statutes on point that have led to the conclusion that
          the appeal is frivolous.

     Counsel also must provide a copy of the Anders brief to his
     client. Attending the brief must be a letter that advises the
     client of his right to: “(1) retain new counsel to pursue the
     appeal; (2) proceed pro se on appeal; or (3) raise any points
     that the appellant deems worthy of the court[’]s attention in
     addition to the points raised by counsel in the Anders brief.” . . .

Orellana, 86 A.3d at 879-80, quoting Santiago, 978 A.2d at 361.


                                    - 12 -
J-S19017-20


Only   after   determining   that   counsel   has   satisfied   these   technical

requirements of Anders and Santiago may this Court examine the record

and “render an independent judgment [as to] whether the appeal is in fact

‘frivolous.’” Orellana, 86 A.3d at 882 n.7 (citation omitted).

       We conclude Counsel’s Anders brief complies with the above

requirements.     She includes a summary of the relevant factual and

procedural history, and sets forth her conclusion that the appeal is frivolous

and no meritorious issues could be raised. Additionally, Counsel states she

has supplied Mother with a copy of the Anders brief and a letter explaining

her rights.    See Orellana, 86 A.3d at 879-80.          Thus, we proceed to

independently review the record to determine if the issues raised are

frivolous, and to ascertain whether there are non-frivolous issues Mother

may pursue on appeal.

       Counsel’s Anders brief raises the following issue for our review:

       A. Whether [t]he Philadelphia Department of Human Services
       failed to prove by [clear] and convincing evidence that
       [M]other’s parental rights should have been terminated pursuant
       to 23 Pa.C.S. § 2511(a)(1), (2), (5) and (b) since she had
       substantially completed her objectives as required?

       B. Whether [t]here was a strong emotional and parental bond
       between [Mother and the Children] which would have a negative
       effect on the [Children] if the parental bond was permanently
       severed?

Anders Brief at 5. Counsel addresses an argument that DHS did not meet

its burden of proof under 23 Pa.C.S. § 2511(a) because Mother substantially

completed her objectives as required. See id. at 8.

                                     - 13 -
J-S19017-20


      We note the relevant standard of review.

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” “If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.” The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted).

      The termination of parental rights is governed by Section 2511.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In


                                     - 14 -
J-S19017-20


re C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (citation

omitted).

      The trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). In order to affirm a termination

of parental rights, we need only agree with the trial court as to any one

subsection of Section 2511(a), as well as Section 2511(b).        In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004).               Here, we analyze the court’s

termination decree pursuant to subsections 2511(a)(2) and (b), which

provide as follows:

           (a) General rule.—The rights of a parent in regard to a
      child may be terminated after a petition filed on any of the
      following grounds:

                                  *     *      *

                (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child to be
            without essential parental care, control or subsistence
            necessary for his physical or mental well-being and the
            conditions and causes of the incapacity, abuse, neglect or
            refusal cannot or will not be remedied by the parent.

                                  *     *      *

           (b) Other considerations.—The court in terminating the
      rights of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent . . . .

23 Pa.C.S. § 2511(a)(2), (b).




                                      - 15 -
J-S19017-20


      In order to terminate parental rights pursuant to 23 Pa.C.S.[ ] §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.             To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa. Super. 2015) (citation omitted). “Parents are required to make diligent

efforts   toward   the   reasonably   prompt   assumption    of   full   parental

responsibilities.” In re Z.P., 994 A.2d 1108, 1117 (Pa. Super. 2010).

      The trial court stated its findings at the termination hearing:

            [The Children] from the hospital came into care and have
      never actually resided with [Mother. Mother’s] objectives were
      visiting, mental health, housing, drug and alcohol, employment.
      . . . I find CUA’s testimony credible through the case manager as
      well as the coach — outcome specialist — that CUA had someone
      meeting with [Mother] almost on a regular basis, almost every
      other week/every two weeks to discuss . . . her single case plan
      objectives . . . .

          Again, the only thing that [Mother] did was her visits. She
      engaged in mental health services for a very brief period of time
      at Dunbar but then did not continue to engage in those services;
      was actually dropped by her own admission because she didn’t
      attend frequently enough to be able to stay on the rolls for their
      services. And then, by her own admission, she never did ask
      CUA for any additional assistance in reengaging in mental health
      services.

                                      - 16 -
J-S19017-20



          And she was meeting with CUA on a regular basis through
      the outcome specialist and indicated that she would be able to
      reengage herself in the services.      [Mother], by her own
      admission, indicated that her housing is not appropriate [and]
      that she currently doesn’t have any financial means of
      supporting these children.

           And [Mother], by her own admission, is still using
      marijuana. But while she cites a medical reason, by her own
      admission here today, she has indicated that she doesn’t have
      [an] actual medical marijuana card that she could produce. And
      quite frankly, even if she could produce a medical marijuana
      card, for one-year-old[ children] . . . I would be concerned about
      a parent’s ability to adequately supervise while under the
      influence of marijuana.

            So, even if [Mother] had a medical marijuana card, I would
      still need additional information to show that she could
      appropriately parent. For the entire time that [the Children’s]
      case has been in front of me, [Mother] hasn’t achieved any of
      her single case plan objectives.

           And given the fact that the testimony is [Mother] has a
      history in this courthouse that even predates these two children
      coming into care, that started in 2016 and that her single case
      plan objectives even back in 2016 were the exact same
      objectives: [h]ousing, mental health, [drug and alcohol],
      employment. Here we are, three years later, and [Mother] has
      not addressed any of those objectives.

           And it appears that she cannot or will not remedy the
      circumstances that have caused these children to be without the
      essential parental care, control, and assistance necessary from a
      parent.

N.T. at 77-79 (emphasis in original).

      A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2).        We emphasize the trial court’s

finding that Mother had not completed any of her objectives, which had


                                    - 17 -
J-S19017-20


essentially remained unchanged since her older children’s case commenced

in 2016. N.T. at 79. We further note the trial court’s finding that Mother did

not ask for necessary assistance from CUA, despite the fact that case

workers were meeting with Mother almost weekly. Id. at 77-79.

      We agree DHS established that: Mother exhibited “repeated and

continued incapacity, abuse, neglect or refusal;” this caused the Children “to

be without essential parental care, control or subsistence necessary for [her]

is physical or mental well-being;” and Mother cannot or will not remedy the

“causes of the incapacity, abuse, neglect or refusal.” See In re Adoption

of C.D.R., 111 A.3d at 1216; In re Adoption of M.E.P., 825 A.2d at 1272.

We thus do not disturb the Orphans’ Court’s ruling under Section

2511(a)(2). See 23 Pa.C.S. § 2511(a)(2). We need not address any other

subsections of Section 2511(a). See In re B.L.W., 843 A.2d at 384.

      Counsel presents Mother’s second issue — that Mother had a strong

emotional and parental bond with the Children, and that the Children would

suffer negative effects if the bond was permanently severed. See Anders

Brief at 11. Counsel points out Mother was fairly consistent in her weekly

supervised visits. Id.

      This Court has stated:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “[i]ntangibles such as
      love, comfort, security, and stability.” [T]he determination of

                                    - 18 -
J-S19017-20


      the child’s “needs and welfare” requires consideration of the
      emotional bonds between the parent and child. The “utmost
      attention” should be paid to discerning the effect on the child of
      permanently severing the parental bond. . . .

In re T.S.M., 71 A.3d at 267 (citations omitted).        “[T]he court must take

into account whether a bond exists between child and parent, and whether

termination   would    destroy    an     existing,   necessary   and   beneficial

relationship.” In re Z.P., 994 A.2d at 1121. The court is not required to

consider expert testimony, and social workers and caseworkers may offer

evaluations. Id. “[W]here there is no evidence of any bond between the

parent and child, it is reasonable to infer that no bond exists”. In re K.Z.S.,

946 A.2d 753, 762-63 (Pa. Super. 2008).

      “While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.”

          [I]n addition to a bond examination, the trial court can
          equally emphasize the safety needs of the child, and
          should also consider the intangibles, such as the love,
          comfort, security, and stability the child might have
          with the foster parent . . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (citations omitted).

      In addressing Section 2511(b), the trial court referred to its analysis of

the Section 2511(a)(5) factors:

      [I]t does not appear, given the length of time for the whole
      history of this case that [Mother] is going to be able to address
      her drug and alcohol issues or her mental health issues. The
      visitation coach and the outcome specialist both testified that
      over the last month, [Mother]’s mental health has clearly
      decompensated to the point where she’s yelling in the visits, or

                                       - 19 -
J-S19017-20


       barking like a dog, or attempting to leave the visitation room
       with the children without asking CUA to go with her.

           And I don’t have any reason to believe that [Mother] can
       remedy that in the next two months given that she’s already
       been given three years to address the exact same objectives.
       And I do believe that it is in these children’s best interest to
       have some permanency and not stay in the system indefinitely.
       They are in a foster home with a sibling.

            They are doing well in that home. And the testimony from
       the visitation coach is that, in fact, they are very bonded. Or I
       will[,] from [the] visitation coach’s testimony, conclude that they
       are very bonded to their foster parents such that when they start
       the visits, they’re crying. And when they end the visits, they are
       able to transition back to their foster parents without any issue.
       And so, I am going to find that it’s best for them to stay where
       they are.

N.T. at 80-81. With regard to the potential negative impact on the Children,

the court further observed:

       Based on the testimony of the CUA case manager and . . . the
       visitation coach . . . I am going to find that there would not be
       any detrimental impact to these children if [Mother’s parental
       rights are terminated.]

            [The Children] are in a foster home[.5 T]he testimony
       indicated they are very bonded to the foster parents with whom
       they’ve resided for a year. That is the only . . . parents they
       really know.

            [Mother], while she has maintained most of her visits and
       the testimony from CUA, is that she has come and she is
       appropriate. Up until the end of September through now, she
       has been appropriate with her visits. Being appropriate in visits
       is not sufficient in terms of maintaining a place of importance in
       your child’s life.
____________________________________________


5The trial court noted that at this point in the proceedings, Mother left the
courtroom, “slamming [the door] against the wall. N.T. at 82.



                                          - 20 -
J-S19017-20



           And so, I’m going to find that there wouldn’t be any
      detrimental impact at this point in time for terminating
      involuntarily [Mother’s] parental rights pursuant to [Section]
      2511(b).

Id. at 81-82.

      Upon review, we again discern no abuse of discretion.       We reiterate

the testimony of Ms. Stackhouse that the Children cry when the visits begin

and are easily able to separate from Mother when the visits end. Mother is

not currently able to engage in age-appropriate play with, or care for, the

Children during these visits.    Further, Mother’s own testimony did not

mention any bond with the Children, or even her own feelings of love and

affection for the Children.   Accordingly, it is reasonable to infer that no

parental bond exists.   See In re K.Z.S., 946 A.2d at 763.         The record

supports the trial court’s finding that the Children’s developmental, physical

and emotional needs and welfare favor termination of Mother’s parental

rights pursuant to Section 2511(b). See T.S.M., 71 A.3d at 267.

      In sum, we agree with Counsel that Mother’s issues are frivolous. We

have independently reviewed the record and find no other issues of arguable

merit that Mother could pursue on appeal.     For the foregoing reasons, we

conclude the trial court appropriately terminated Mother’s parental rights

under 23 Pa.C.S. § 2511(a)(2) and (b).

      Decrees affirmed. Counsel’s petition to withdraw granted.




                                    - 21 -
J-S19017-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/1/2020




                          - 22 -